Citation Nr: 9905525	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-31 151	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for heart disease and a stomach disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
right knee disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from May 1945 to July 1946.

In addition to the issue stated on the title page, the 
veteran had perfected an appeal as to an additional issue, 
entitlement to service connection for a disability of the 
cervical spine.  However, during the hearing on appeal held 
at the RO in November 1997, he withdrew his appeal as to that 
issue.  The Board of Veterans' Appeals (Board) therefore 
lacks jurisdiction over the issue and will address it no 
further.

Appellate consideration of the issue of entitlement to 
service connection for a right knee disability will be 
deferred pending completion of the development requested in 
the REMAND portion of this decision.


FINDING OF FACT

The record does not contain any medical evidence in support 
of the veteran's contention that he sustained additional 
disability in the form of stomach problems and heart disease 
as a result of VA treatment with Motrin.  


CONCLUSION OF LAW

The claim for entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for disability claimed to have resulted 
from VA treatment with Motrin, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he was given Motrin by the VA for 
the treatment of pain during 1989 and 1990.  He asserts that 
because of the Motrin, he developed extreme stomach pain and 
suffered a heart attack.  He therefore requests disability 
compensation for stomach and heart problems caused by VA 
treatment.


Law and regulations

	38 U.S.C.A. § 1151

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S.Ct. 552, 556 n.3 (1994):  "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment. . . .VA's action is not the cause of the 
disability in those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

In March 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  

(a)	General.  Where it is determined 
that there is additional disability 
resulting from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result of training, 
hospitalization, medical or surgical 
treatment, or examination, compensation 
will be payable for such additional 
disability.  

(b)	Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:  
(1)  The veteran's physical condition 
immediately prior to the disease or 
injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury, 
each body part involved being considered 
separately.  (i)  As applied to 
examinations, the physical condition 
prior to the disease or injury will be 
the condition at time of beginning the 
physical examination as a result of which 
the disease or injury was sustained.  
(ii)	As applied to medical or surgical 
treatment, the physical condition prior 
to the disease or injury will be the 
condition which the specific medical or 
surgical treatment was designed to 
relieve.  
(2)  Compensation will not be payable 
under 38 U.S.C. 1151  for the continuance 
or natural progress of disease or 
injuries for which the training, or 
hospitalization, etc., was authorized.  

(c)	Cause. In determining whether such 
additional disability resulted from a 
disease or an injury or an aggravation of 
an existing disease or injury suffered as 
a result of training, hospitalization, 
medical or surgical treatment, or 
examination, the following considerations 
will govern:  
(1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  
(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of training, hospitalization, 
medical or surgical treatment, or 
examination.  
(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative. "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.  38 C.F.R. 
§ 3.358 (1996).

The veteran was furnished with the substance of the new 
regulation in a January 1996 Statement of the Case.

In summary, then, under the 1995 version of 38 C.F.R. 
§ 3.358(c)(3), compensation is precluded where disability (1) 
is not causally related to VA hospitalization or medical or 
surgical treatment, or (2) is merely coincidental with the VA 
hospitalization or medical or surgical treatment, or (3) is 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  
38 U.S.C.A. § 1151 (West Supp. 1997).  The purpose of the 
amendment is, in effect, to overrule the Supreme Court's 
decision in the Gardner case, which held that no showing of 
negligence is necessary for recovery under section 1151.

A VA General Counsel Opinion, VAOPGCPREC 40-97 (December 31, 
1997) addresses the issue of the effective date of the new 
statutory provision.  The opinion includes an analysis of the 
legislative history of the new statute and applies principles 
of statutory construction to the exact terms of the statute.  
Essentially, the General Counsel holds that all claims for 
benefits under 38 U.S.C.A. § 1151, filed before October 1, 
1997, must be adjudicated under the provisions of Section 
1151 as they existed prior to that date.  In other words, all 
1151 claims, such as this veteran's claim, which were filed 
before October 1, 1997, must be adjudicated under the 
statutory provisions in effect when Gardner was reviewed by 
the Supreme Court, and under the regulatory provisions 
promulgated by the VA on March 16, 1995.

The RO has evaluated the veteran's claim under the 1995 
version of the regulations only and has not performed an 
analysis utilizing the newer provisions or a comparison of 
the two as applied to the veteran's claim.  Under the 
subsequent holding of the General Counsel, the standards set 
forth in the 1995 regulations appear to be the appropriate 
standards under which this appeal should be reviewed and the 
Board will utilize this version as the RO did before us.  


Well-groundedness

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury due to VA medical examination or treatment (lay or 
medical evidence); and of a nexus between the VA medical 
treatment and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.


Facts and analysis

Medical evidence reflecting VA treatment during the time 
period at issue is of record and has been reviewed.  The 
veteran was treated by the VA for multiple health-related 
complaints, including arthritis pain, for which Motrin, in 
addition to other drugs, was prescribed.  In April 1990, he 
was admitted to the VA Medical Center, with complaints 
including severe midepigastric pain.  He reported that the 
pain was partially relieved by sitting up, belching, and 
Mylanta.  He also provided a history of having suffered from 
ulcers in the past.  Upon clinical evaluation, it was 
determined that he had suffered an anterior wall myocardial 
infarction and he was treated accordingly.  

A radiologic examination of the veteran's gastrointestinal 
tract performed in April 1990 was interpreted as normal, 
although there was other evidence indicating the presence of 
a small sliding esophageal hernia.  Treatment reports dated 
in 1991 and 1992 reflect the veteran's complaints of stomach 
pain after taking Motrin.  The report of a December 1993 VA 
examination reflects no complaints regarding stomach pain or 
disability.  Upon clinical examination, the examiner 
characterized the veteran's digestive system as "entirely 
normal."  

Subsequent VA treatment records do not reveal complaints 
related to stomach pain.  These records reflect that the 
veteran continues to receive treatment for coronary artery 
disease and arthritis.  During the November 1997 personal 
hearing, the veteran stated his belief that he suffered from 
stomach problems because he had taken Motrin prescribed by 
the VA and that his heart disease was related to the Motrin 
and the stomach problems.  He explained that he was not 
having stomach difficulty at that time because he was taking 
Tagamet to control his gastrointestinal symptoms.  A review 
of the hearing transcript reflects an extensive discussion 
between the veteran and the hearing officer regarding the 
necessity of a medical opinion supporting the veteran's 
belief that his stomach and heart problems were related to 
Motrin.

In sum, the veteran has not submitted any evidence in support 
of his claim, other than his own contentions.  Nothing in the 
medical evidence of record could be interpreted as supporting 
the veteran's assertion that either stomach problems or heart 
problems are related to the administration of Motrin or to VA 
treatment in any other way.  Although he was informed in 
writing and during the November 1997 hearing that a medical 
opinion would be required to support his claim, he has not 
submitted any medical evidence to support his assertion that 
either stomach problems or heart disease is related to VA 
administration of Motrin.  Neither has he submitted any 
medical evidence tending to show that a stomach disorder or 
heart disease is related to VA treatment in any way.  In 
fact, the recent medical evidence does not show the presence 
of a chronic stomach disorder at all.  

No physician or other medical expert has suggested that a 
stomach disorder or heart disease is related to VA medical 
treatment or to the administration of Motrin.  Precedent 
decisions dictate that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. Oct. 7, 1997); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Thus, the veteran's lay assertions to the effect 
that taking Motrin somehow resulted in a stomach disorder or 
heart disease are neither competent nor probative of the 
issue in question.  Since the veteran is not a medical 
expert, he is not competent to express an authoritative 
opinion regarding either his current medical condition or any 
questions regarding medical causation in his hearing 
testimony or his written contentions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). 

Although it is clear that the veteran currently has 
disability involving his cardiovascular system and heart, as 
well as other serious health problems, it is not clear that 
he has a current disability involving his stomach or 
gastrointestinal system.  None of his current symptomatology 
has been related in any way to VA medical treatment or to the 
administration of Motrin.  There is no medical evidence 
showing that the veteran sustained any "additional 
disability," involving his stomach or heart in the terms of 
38 C.F.R. § 3.358, as a result of or in any way connected to 
VA medical treatment.  As set forth above, a successful claim 
for compensation benefits under 38 U.S.C.A. § 1151 involves a 
showing of additional disability and a causal connection 
between that disability and VA treatment.  The veteran has 
shown neither.

Based on its review of the relevant evidence in this matter, 
it is the decision of the Board that the veteran has not met 
the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for disability claimed to have resulted 
from VA administration of Motrin is well grounded.  
Entitlement to compensation is accordingly denied.



ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for heart disease and a stomach disorder, claimed to have 
resulted from VA treatment, is denied.


REMAND

As discussed above, the threshold question that must be 
resolved with regard to a claim is whether the veteran has 
presented evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).

The veteran contends that he sustained an injury to his right 
knee during service and that the resulting disability 
continues to plague him at the present time.  In support of 
this contention, he has submitted his own written and 
testimonial statements, and a written statement of a fellow 
serviceman, who avers that he remembers the veteran falling 
and injuring his knee during service.  

A review of the veteran's service medical records shows no 
report of a right knee injury during service.  Furthermore, 
the report of the general medical examination conducted upon 
the veteran's discharge from service does not reveal any knee 
problem or history of right knee injury.  Although recent 
medical evidence reveals that the veteran has current 
disability involving his right knee, there is no medical 
evidence linking the current disability to service in any 
way.  Thus, as the claim stands currently, it is not well 
grounded, as the veteran has not presented evidence showing a 
medical nexus to service.

However, the Court of Veterans Appeals (Court) has held that 
the VA has certain responsibilities which arise when a claim 
is filed.  For instance, all VA medical records are deemed to 
be constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the 
VA has a duty to consider any evidence in possession of the 
Social Security Administration in making any decision 
regarding entitlement to VA benefits.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The VA also has an 
obligation to notify a claimant of what is necessary to 
complete an application for VA benefits in the limited 
circumstances where there is an incomplete application which 
references other known and existing evidence.  Epps v. Brown, 
9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).

It appears that the veteran continues to receive medical 
treatment from the VA.  The most recent VA medical records 
contained in the claims file are dated in 1996, however.  Any 
VA medical records are deemed to be constructively of record 
in proceedings before the Board and should be obtained prior 
to further review of the claims file.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  

The veteran has submitted evidence showing that he has been 
granted disability benefits by the Social Security 
Administration (SSA).  It appears that the SSA relied upon VA 
records and private medical records, consisting of records 
from the Kingman Regional Hospital and additional records 
reflecting treatment by a private physician, in reaching the 
decision to grant benefits to the veteran. 

Therefore, the Board is of the opinion that before a final 
decision holding that the veteran has submitted a claim which 
is not well grounded may be reached, Epps and Robinette, 
supra, require that these outstanding records from the VA and 
SSA, be obtained for review.  If these records contain any 
information which would tend to make the claim well grounded, 
then further analysis and possibly additional development 
would be warranted at that time.  The Board observes that the 
requirements set forth in Epps, regarding informing the 
veteran of the evidence required to make his claim well 
grounded have been satisfied in this case.  The veteran was 
informed during the hearing at the RO and in the subsequent 
statement of the case of these requirements and the types of 
evidence which might serve to make his claim well-grounded.  
Additionally, the veteran is hereby informed that in the 
absence of a well-grounded claim, the VA has no duty to 
obtain private medical records not in the possession of the 
SSA.  However, if the veteran desires to submit any private 
medical records which support his claim, they will be 
considered in conjunction with the other medical evidence.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain all records of 
recent VA medical treatment afforded to 
the veteran which are not contained in 
his claims file for inclusion in the 
file.

2.  The RO should obtain from the SSA the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits, as well as the medical records 
relied upon concerning that claim.  
38 U.S.C.A. § 5106.  

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If additional 
evidentiary development is necessary at 
this time, such development should be 
completed.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



	(CONTINUED ON NEXT PAGE)



 Department of Veterans Affairs

